     6:20-cv-00118-RAW-SPS Document 12 Filed in ED/OK on 06/29/20 Page 1 of 5




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA

RICKEY WHITE,                                  )
                                               )
                             Plaintiff,        )
                                               )
v.                                             )            No. CIV 20-118-RAW-SPS
                                               )
JUDGE GARY L. LUMPKIN, et al.,                 )
                                               )
                             Defendants.       )

                                 OPINION AND ORDER

        Plaintiff is a prisoner in the custody of the Oklahoma Department of Corrections who

is incarcerated at Davis Correctional Facility in Holdenville, Oklahoma. He is proceeding

pro se and in forma pauperis. He brings this action under the authority of 42 U.S.C. § 1983

seeking relief related to his allegedly unlawful conviction in Choctaw County District Court

Case No. CRF-1981-83 for First Degree Murder, for which he was sentenced to life

imprisonment.1 The defendants are Presiding Judge Gary Lumpkin, Associate District Judge

Bill Baze, and ‘Hugo Choctaw County Officials, Mayor.” (Dkt. 1 at 1). Plaintiff is

requesting “monetary damages for the emotional injury suffered . . . from unlawful imprison

[sic] for 39 years on an invalid warrant.” (Dkt. 1 at 8).

Screening/Dismissal Standards

        Federal courts must engage in a preliminary screening of cases in which prisoners



        1
         The Court takes judicial notice of the Oklahoma Department of Corrections website
pursuant to Fed. R. Evid. 201. See Triplet v. Franklin, 365 F. App’x 86, 92, 2010 WL 409333, at
*6 n.8 (10th Cir. Feb. 5, 2010).
  6:20-cv-00118-RAW-SPS Document 12 Filed in ED/OK on 06/29/20 Page 2 of 5



seek redress from a governmental entity or officer or employee of a governmental entity. 28

U.S.C. § 1915A(a). The Court must identify any cognizable claims and dismiss any claims

that are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b);

28 U.S.C. § 1915(e)(2)(B).

       The pleading standard for all civil actions was articulated in Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007). See Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009). To avoid

dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6), a complaint must present

factual allegations, assumed to be true, that “raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 555. The complaint also must contain “enough facts to state

a claim to relief that is plausible on its face.” Id. at 570. A court must accept all the well-

pleaded allegations of the complaint as true, even if doubtful in fact, and must construe the

allegations in the light most favorable to the plaintiff. Id. at 555-56. “So, when the

allegations in a complaint, however true, could not raise a claim of entitlement to relief,” the

cause of action should be dismissed. Id. at 558. The Court applies the same standard of

review for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii) that is employed for Fed. R. Civ.

P. 12(b)(6) motions to dismiss for failure to state a claim. Kay v. Bemis, 500 F.3d 1214,

1217-18 (10th Cir. 2007).

       A pro se plaintiff’s complaint must be broadly construed under this standard.

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520 (1972).


                                               2
  6:20-cv-00118-RAW-SPS Document 12 Filed in ED/OK on 06/29/20 Page 3 of 5



The generous construction given to the pro se litigant’s allegations, however, “does not

relieve the plaintiff of the burden of alleging sufficient facts on which a recognized legal

claim could be based.”       Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

Notwithstanding a pro se plaintiff’s various mistakes or misunderstandings of legal doctrines

or procedural requirements, “if a court can reasonably read the pleadings to state a valid

claim on which the plaintiff could prevail, it should do so . . . .” Id. A reviewing court need

not accept “mere conclusions characterizing pleaded facts.” Bryson v. City of Edmond, 905

F.2d 1386, 1390 (10th Cir. 1990). The Court “will not supply additional factual allegations

to round out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.”

Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

Discussion

       To the extent Plaintiff seeks compensatory damages for his alleged unconstitutional

incarceration, he first must prove his “conviction or sentence has been reversed on direct

appeal, expunged by executive order, declared invalid by a state tribunal authorized to make

such determination, or called into question by a federal court’s issuance of a writ of habeas

corpus.” Heck v. Humphrey, 512 U.S. 477, 487 (1994) (citing 28 U.S.C. § 2254). When

judgment for a plaintiff in a § 1983 suit “would necessarily imply the invalidity of his

conviction or sentence, . . . the complaint must be dismissed unless the plaintiff can

demonstrate that the conviction or sentence has already been invalidated.” Id. As shown

below, Plaintiff has not shown his conviction or sentence is invalid.


                                              3
  6:20-cv-00118-RAW-SPS Document 12 Filed in ED/OK on 06/29/20 Page 4 of 5



       Although Plaintiff has challenged his conviction on many occasions, he has not

succeeded. See White v. Ward, No. CIV 95-607-S (E.D. Okla. Mar. 12, 1997) (petition

dismissed for failure to exhaust state court remedies), appeal dismissed, Nos. 96-740, 96-

7119, cert. denied, 520 U.S. 1215 (1997); White v. Ward, No. CIV 97-632-B (E.D. Okla.

Dec. 10, 1997) (denying petition to compel Oklahoma Court of Criminal Appeals to issue

decision on merits of claims arising from conviction), aff’d, 145 F.3d 1139 (10th Cir. May

22, 1998); White v. Gibson, No. CIV 00-075-FHS (E.D. Okla. Mar. 31, 2003) (dismissing

§ 2254 habeas petition as barred by the statute of limitations),appeal dismissed, No. 03-7054

(10th Cir. Oct. 22, 2003). White v. Workman, No. CIV 09-085-FHS-KEW, 2009 WL

736649 (E.D. Okla. Mar. 17, 2009) (denying petition for mandamus asking the District

Court to direct the Oklahoma Court of Criminal Appeals to consider his claim concerning

the search warrant in his criminal prosecution).

       In addition, Petitioner has filed at least five other § 2254 habeas petitions that were

dismissed as untimely or as second or successive: White v. Workman, No. CIV 09-450-FHS-

KEW, 2010 WL 2723216 (E.D. Okla. July 8, 2010); White v. Workman, No. CIV-12-001-

RAW-KEW (E.D. Okla. Jan. 12, 2012); White v. Workman, No. CIV-12-071 (E.D. Okla.

Feb. 24, 2012), appeal dismissed, No. 12-7015 & 7023 (10th Cir. May 23, 2012); White v.

Workman, No. 12-196-FHS-KEW (E.D. Okla. June 13, 2012); White v. Workman, No. 12-

306 (E.D. Okla. July 17, 2012); and White v. Trammel, No. CIV-13-185-RAW-KEW (E.D.

Okla. May 16, 2013).


                                              4
  6:20-cv-00118-RAW-SPS Document 12 Filed in ED/OK on 06/29/20 Page 5 of 5



       See also In re White, No. 09-6019 (10th Cir. Feb. 18, 2009) (setting forth Petitioner’s

history of challenges to his first degree murder conviction and life sentence), and In re

White, No. 09-7045 (10th Cir. Apr. 30, 2009) (denying Petitioner authorization to file a

second or successive habeas petition).2

       The Court authorized the commencement of this action in forma pauperis under the

authority of 28 U.S.C. § 1915. Subsection (e) of that statute permits the dismissal of a case

when the Court is satisfied that the complaint is without merit in that it lacks an arguable

basis either in law or fact. Nietzke v. Williams, 490 U.S. 319 (1989); Yellen v. Cooper, 828

F.2d 1471, 1475 (10th Cir. 1987).

       ACCORDINGLY, this action is, in all respects, DISMISSED as frivolous pursuant

to 28 U.S.C. § 1915(e)(2)(B). All pending motions are DENIED AS MOOT. This

dismissal shall count as a “PRIOR OCCASION” or “STRIKE,” pursuant to 28 U.S.C. §

1915(g).

       IT IS SO ORDERED this 29th day of June 2020.




       2
        Petitioner also has filed in the state courts a large number of actions challenging his
conviction. See White v. State, No. PC-2008-731 (Okla. Crim. App. Oct. 24, 2008) (stating
Petitioner had attempted to appeal or otherwise collaterally attack his conviction “no fewer than 14
times over the past 25 years” and barring him from seeking further relief in the state courts from his
Judgment and Sentence in CRF-81-83).

                                                  5
